JUSTICE SIMON, specially concurring: I agree with the result reached in this case, and with the reasoning which leads to that result. I write specially because of my disagreement with one sentence in the opinion in this case — the sentence which reads: “*** [W]e have little difficulty concluding that a compelling public interest will be served by ascertaining the person or persons who violated the confidentiality provisions of the Juvenile Court Act.” 104 Ill. 2d at 425. The public interest which the Juvenile Court Act was designed to serve is the protection of the identity of the juveniles involved. That interest is not implicated here. Neither Mr. Warden nor anyone else released or threatened to release the names of any juveniles. What was exposed were the remarks of the judge who presided at the juvenile court hearing, not any information harmful to the juveniles. (In re Teschner (1983), 2 Ill. Cts. Com. 43.) Any reporter could have attended the juvenile proceedings and then reported what transpired without violating the Juvenile Court Act. I cannot understand how the benevolent public purposes of the Act are served by ascertaining the identity of persons who may have exposed the comments of the trial judge uttered in open court when that exposure had nothing to do with the identity of a juvenile or the conduct in which a juvenile engaged and could in no way have harmed a juvenile. The Act was not intended, as I view it, to shield a judge rather than a juvenile. Further, given the political context in which this investigation arose, I am concerned by this use of the public purpose behind the Juvenile Court Act. The events in question occurred in 1981 and were known at that time to have occurred; yet no investigation was requested until the spring of 1984, when the Du Page County State’s Attorney was in the midst of a primary contest in which he was seeking reelection. The timing of the appointment of a special State’s Attorney to investigate events which occurred so long past at least raises the suspicion that the move was designed to embarrass the State’s Attorney in his reelection campaign. The call for a special prosecutor suggested that the incumbent State’s Attorney at best was sleeping on the job or was himself the source of the exposure of the judge’s remarks, and at worst was participating in a cover-up. This is especially worrisome since no protected interests of juveniles were violated, and there was no reason for Mr. Warden’s reporter’s privilege to be divested. We must not allow privileges, including those provided for by the Juvenile Court Act, to be used as tools in political campaigns. I find no legitimate public interest which would be furthered under these circumstances by ascertaining the person or persons who disclosed the transcripts of the juvenile proceeding. My opinion is that the grand jury investigation served no useful purpose and should never have been instituted.